Judgment of the Supreme Court, Dutchess County, dated June 21, 1966, dismissing a writ of habeas corpus, reversed, on the law, without costs, and proceeding remitted to the Special Term for the purpose of (a) holding a hearing de novo; (b) assigning counsel to represent relator on such hearing; and (e) making a determination de novo on the merits. No questions of fact have been considered. Respondent states in his brief that he does not object to this disposition for the reason that relator’s request at Special Term for assignment of counsel was denied over his objection. We have held that assignment of counsel is necessary in cases such as this (People ex rel. Slade v. Follette, 26 A D 2d 823). Ughetta, Acting P. J., Christ, Brennan, Hopkins and Munder, JJ., concur.